Case 1:18-cr-10176-LTS Document 122 Filed 12/14/18 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

UNITED STATES OF AMERICA, §
v. § Criminal Action No. lS-cr-10176-LTS
JASON COBB §
)
MD_I§_T_SB

As to the Indictment charging that, on January 25, 2018, in violation of federal law, Jason
Cobb, having previously been convicted of a crime punishable by more than one year
imprisonment, did knowingly possess a firearm and/or ammunition, in and affecting interstate

COmmCI'CC!

WE, THE JUV!ANIMOUSLY FfND THE DEFENDANT:

Not Guilty ___ Guilty

FOREPERSON: {V\ DG DATE: WE,
M

